UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 3999 John Hancock Investment Trust II (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: April 30, 2013 ITEM 1. REPORTS TO STOCKHOLDERS. A look at performance Total returns for the period ended April 30, 2013 Average annual total returns (%) Cumulative total returns (%) SEC 30-day with maximum sales charge with maximum sales charge yield (%) as of 1-year 5-year 10-year 6-months 1-year 5-year 10-year 4-30-13 Class A 9.38 2.03 3.37 6.10 9.38 10.56 39.15 0.34 Class B 9.31 2.07 3.30 6.26 9.31 10.80 38.36 –0.32 Class C 13.29 2.36 3.16 10.24 13.29 12.37 36.56 –0.32 Performance figures assume all distributions have been reinvested. Figures reflect maximum sales charge on Class A shares of 5%, and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective 7-15-04. The Class B shares’ CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectus for the Fund and may differ from those disclosed in the Financial highlights tables in this report. For all classes, the net expenses equal the gross expenses. The expense ratios are as follows: Class A Class B Class C Net/Gross (%) 1.38 2.08 2.08 The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Fund’s current performance may be higher or lower than the performance shown. For performance data current to the most recent month end, please call 1-800-225-5291 or visit the Fund’s Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The Fund’s performance results reflect any applicable fee waivers or expense reductions, without which the expenses would increase and results would have been less favorable. 6 Regional Bank Fund | Semiannual report With maximum Without Start date sales charge sales charge Index 1 Index 2 Class B 1 4-30-03 $13,836 $13,836 $8,113 $21,356 Class C 1 4-30-03 13,656 13,656 8,113 21,356 Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. The Class C shares investment with a maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge effective 7-15-04. S&P Composite 1500 Banks Index — is an unmanaged index of banking sector stocks in the S&P 1500 Index. Total return for this index is not available for the ten-year period. S&P 500 Index — is an unmanaged index that includes 500 widely traded common stocks. It is not possible to invest directly in an index. Index figures do not reflect expenses or sales charges, which would have resulted in lower values if they did. 1 The contingent deferred sales charge is not applicable. Semiannual report | Regional Bank Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses of investing in the Fund so you can compare these costs with the ongoing costs of investing in other mutual funds. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ▪ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ▪ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about the Fund’s actual ongoing operating expenses, and is based on the Fund’s actual return. It assumes an account value of $1,000.00 on November 1, 2012 with the same investment held until April 30, 2013. Account value Ending value Expenses paid during on 11-1-12 on4-30-13 period ended 4-30-13 1 Class A $1,000.00 $1,116.50 $7.14 Class B 1,000.00 1,112.60 10.79 Class C 1,000.00 1,112.40 10.79 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at April 30, 2013, by $1,000.00, then multiply it by the “expenses paid” for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: 8 Regional Bank Fund | Semiannual report Hypothetical example for comparison purposes This table allows you to compare the Fund’s ongoing operating expenses with those of any other fund. It provides an example of the Fund’s hypothetical account values and hypothetical expenses based on each class’s actual expense ratio and an assumed 5% annualized return before expenses (which is not the Fund’s actual return). It assumes an account value of $1,000.00 on November 1, 2012, with the same investment held until April 30, 2013. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Please remember that these hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Account value Ending value Expenses paid during on 11-1-12 on4-30-13 period ended 4-30-13 1 Class A $1,000.00 $1,018.10 $6.81 Class B 1,000.00 1,014.60 10.29 Class C 1,000.00 1,014.60 10.29 Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Fund’s annualized expense ratio of 1.36%, 2.06% and 2.06% for Class A, Class B and Class C shares, respectively, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). Semiannual report | Regional Bank Fund 9 Portfolio summary Top Ten Holdings (30.8% of Net Assets on 4-30-13) PNC Financial Services Group, Inc. 3.3% U.S. Bancorp 3.0% Wells Fargo & Company 3.2% Cullen/Frost Bankers, Inc. 3.0% JPMorgan Chase & Company 3.2% Independent Bank Corp. — Massachusetts 3.0% Bank of America Corp. 3.2% M&T Bank Corp. 3.0% BB&T Corp. 3.1% Zions Bancorporation 2.8% Sector Composition Commercial Banks 82.0% Diversified Financial Services 6.6% Thrifts & Mortgage Finance 9.3% Short-Term Investments & Other 2.1% 1 As a percentage of net assets on 4-30-13. 2 Cash and cash equivalents not included. 3 Investments concentrated in one sector may fluctuate more widely than investments diversified across sectors. The prices of medium and small company stocks can change more frequently and dramatically than those of large company stocks. Foreign investing, especially in emerging markets, has additional risks, such as currency and market volatility and political and social stability. Hedging and other strategic transactions may increase volatility of a fund and, if the transaction is not successful, could result in a significant loss. For additional information on these risks and other risk considerations, please see the Fund’s prospectus. 10 Regional Bank Fund | Semiannual report Fund’s investments As of 4-30-13 (unaudited) Shares Value Common Stocks 94.6% (Cost $309,365,885) Financials 94.6% Commercial Banks 79.3% 1st United Bancorp, Inc. 748,779 4,964,406 Access National Corp. 62,412 784,519 Ameris Bancorp (I) 456,946 6,337,841 Anchor Bancorp, Inc. (I)(V) 161,584 2,330,041 Bar Harbor Bankshares 95,308 3,431,088 BB&T Corp. 590,015 18,154,762 Bond Street Holdings Inc., Class B (I)(S) 12,609 176,526 Bond Street Holdings LLC, Class A (I)(S) 520,587 7,288,218 Bryn Mawr Bank Corp. 383,894 8,917,858 BSB Bancorp, Inc. (I) 234,047 3,218,146 Centerstate Banks, Inc. 602,986 5,016,844 City Holding Company 65,330 2,494,299 Comerica, Inc. 165,668 6,005,465 Commerce Bancshares, Inc. 113,820 4,565,320 ConnectOne Bancorp, Inc. (I) 33,239 963,931 CU Bancorp (I) 166,115 2,325,610 Cullen/Frost Bankers, Inc. 293,977 17,759,151 East West Bancorp, Inc. 397,406 9,668,888 Eastern Virginia Bankshares, Inc. (I) 32,036 193,497 Evans Bancorp, Inc. 126,399 2,252,430 Fifth Third Bancorp 846,692 14,419,165 First Community Corp. 228,772 2,040,646 First Connecticut Bancorp, Inc. 16,859 250,188 First Financial Holdings, Inc. 355,656 7,127,346 First Horizon National Corp. 324,384 3,373,594 First Merchants Corp. 198,324 3,218,799 First Security Group, Inc. (I)(R) 1,767,811 4,793,570 First Southern Bancorp, Inc., Class B (Florida) (I) 140,985 627,383 FirstMerit Corp. 714,910 12,246,408 FNB Corp. 1,289,898 14,691,938 Glacier Bancorp, Inc. 410,433 7,572,489 Guaranty Bancorp (I) 192,179 407,419 Hancock Holding Company 464,181 12,658,216 Heritage Commerce Corp. (I) 712,266 4,679,588 Heritage Financial Corp. 141,015 1,967,159 See notes to financial statements Semiannual report | Regional Bank Fund 11 Shares Value Commercial Banks (continued) Heritage Oaks Bancorp (I) 1,064,426 $5,875,632 Independent Bank Corp. — Massachusetts 566,152 17,573,358 M&T Bank Corp. 174,347 17,469,569 MB Financial, Inc. 482,638 11,950,117 Monarch Financial Holdings, Inc. 223,406 2,388,210 NewBridge Bancorp (I) 350,132 2,062,277 Pacific Continental Corp. 318,618 3,562,149 Park Sterling Corp. (I) 1,286,421 7,371,192 Peoples Bancorp, Inc. 112,557 2,293,912 PNC Financial Services Group, Inc. 282,785 19,195,446 Prosperity Bancshares, Inc. 210,308 9,661,550 Regions Financial Corp. 1,148,066 9,747,080 Sandy Spring Bancorp, Inc. 100,205 2,052,198 Sierra Bancorp 260,000 3,359,200 Southern First Bancshares, Inc. (I) 96,428 1,046,244 Southwest Bancorp, Inc. (I) 257,823 3,408,420 State Bank Financial Corp. 174,754 2,570,631 Suffolk Bancorp (I) 220,756 3,452,624 Sun Bancorp, Inc. (I) 914,227 2,943,811 SunTrust Banks, Inc. 514,752 15,056,496 SVB Financial Group (I) 233,915 16,633,696 Talmer Bancorp, Inc. (I)(S) 1,609,719 12,861,560 Trico Bancshares 377,716 6,598,699 Trustmark Corp. 90,000 2,209,500 U.S. Bancorp 535,861 17,833,454 Union First Market Bankshares Corp. 266,473 5,039,004 United Bancorp, Inc. (I) 574,891 3,018,178 Washington Banking Company 130,863 1,805,909 Washington Trust Bancorp, Inc. 224,305 6,000,159 Wells Fargo & Company 499,955 18,988,291 WesBanco, Inc. 238,341 5,965,675 Wilshire Bancorp, Inc. (I) 1,037,847 6,631,842 Yadkin Valley Financial Corp. (I) 960,706 3,852,431 Zions Bancorporation 676,619 16,658,360 Diversified Financial Services 6.4% Bank of America Corp. 1,503,796 18,511,729 JPMorgan Chase & Company 385,796 18,907,862 Thrifts & Mortgage Finance 8.9% Berkshire Hills Bancorp, Inc. 386,034 9,982,839 Cheviot Financial Corp. 191,734 2,203,024 First Defiance Financial Corp. 262,030 5,932,359 Flushing Financial Corp. 235,254 3,571,156 Heritage Financial Group, Inc. 221,086 3,269,862 Home Federal Bancorp, Inc. 220,191 2,681,926 HomeStreet, Inc. 224,021 4,816,452 MutualFirst Financial, Inc. 5,800 93,206 New York Community Bancorp, Inc. 215,662 2,922,220 Rockville Financial, Inc. 151,335 1,967,355 12 Regional Bank Fund | Semiannual report See notes to financial statements Shares Value Thrifts & Mortgage Finance (continued) Simplicity Bancorp, Inc. 200,414 $3,006,210 Southern Missouri Bancorp, Inc. 93,660 2,341,500 United Community Financial Corp. (I) 479,239 1,774,335 WSFS Financial Corp. 148,312 7,258,389 Preferred Securities 1.7% (Cost $8,061,101) Financials 1.7% Commercial Banks 1.3% First Citizens Bancshares, Inc., Series A (5.000% to 2-1-14, then 9.000% thereafter) (R) 24,962 4,502,599 First Southern Bancorp, Inc. (5.000% to 2-1-14, then 9.000% thereafter) 241 415,679 United Community Banks, Inc. (5.000% to 2-1-14, then 9.000% thereafter) 3,071 2,974,171 Thrifts & Mortgage Finance 0.4% United Community Financial Corp., Series A (I) 579 2,143,691 Warrants 1.6% (Cost $7,435,156) Bank of Marin Bancorp (Expiration Date: 12-5-18, Strike Price: $27.23) (I) 97,519 1,438,259 Citigroup, Inc. (Expiration Date: 1-4-19, Strike Price: $106.10) (I) 1,721,817 929,609 Comerica, Inc. (Expiration Date: 11-14-18, Strike Price: $29.40) (I) 285,756 3,086,165 Horizon Bancorp (Expiration Date: 12-19-18, Strike Price: $17.68) (I) 299,795 3,436,822 TCF Financial Corp. (Expiration Date: 11-14-18, Strike Price: $16.93) (I) 116,620 254,232 Valley National Bancorp (Expiration Date: 11-14-18, Strike Price: $16.92) (I) 63,055 35,311 Washington Federal, Inc. (Expiration Date: 11-14-18, Strike Price: $17.57) (I) 51,979 174,649 Par value Value Short-Term Investments 2.0% (Cost $11,562,000) Repurchase Agreement 2.0% Barclays Tri-Party Repurchase Agreement dated 4-30-13 at 0.150% to be repurchased at $7,655,032 on 5-1-2013, collateralized by $7,975,200 U.S. Treasury Bond, 2.750% due 8-15-42 (valued at $7,808,196, including interest) $7,655,000 7,655,000 Repurchase Agreement with State Street Corp. dated 4-30-13 at 0.010% to be repurchased at $3,907,001 on 5-1-13, collateralized by $3,970,000 Federal National Mortgage Association, 1.250% due 10-2-19 (valued at $3,989,850, including interest) 3,907,000 3,907,000 Total investments (Cost $336,424,142) † 99.9% Other assets and liabilities, net 0.1% Total net assets 100.0% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. See notes to financial statements Semiannual report | Regional Bank Fund 13 Notes to Schedule of Investments (I) Non-income producing security. (R) Direct placement securities are restricted to resale and the Fund has limited rights to registration under the Securities Act of 1933. Value as a Original Beginning Ending Percentage Acquisition Acquisition Share Share of Fund’s Value as of Issuer Description Date Cost Amount Amount Net Assets 4-30-13 First Citizens Bancshares, 12-17-12 $3,494,680 24,962 24,962 0.77% $4,502,599 Inc., Series A First Security Group, Inc. 3-28-13 2,651,717 0 1,767,811 0.82% 4,793,570 (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. (V) The Fund owns 5% or more of the outstanding voting shares of the issuer and the security is considered an affiliate of the Fund. For more information on this security refer to the Notes to the financial statements. † At 4-30-13, the aggregate cost of investment securities for federal income tax purposes was $338,463,786. Net unrealized appreciation aggregated $245,789,447 of which $252,827,935 related to appreciated investment securities and $7,038,488 related to depreciated investment securities. 14 Regional Bank Fund | Semiannual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 4-30-13 (unaudited) This Statement of assets and liabilities is the Fund’s balance sheet. It shows the value of what the Fund owns, is due and owes. You’ll also find the net asset value and the maximum offering price per share. Assets Investments in unaffiliated issuers, at value (Cost $334,808,302) $581,923,192 Investments in affiliated issuers, at value (Cost $1,615,840) 2,330,041 Total investments, at value (Cost $336,424,142) Cash 223 Receivable for investmentssold 1,165,929 Receivable for fund sharessold 376,519 Dividends and interestreceivable 263,710 Other receivables and prepaidexpenses 104,279 Totalassets Liabilities Payable for fund sharesrepurchased 655,219 Payable toaffiliates Accounting and legal servicesfees 19,148 Transfer agentfees 167,301 Distribution and servicefees 173,612 Trustees’fees 74,847 Other liabilities and accruedexpenses 83,574 Totalliabilities Netassets Net assets consistof Paid-incapital $291,580,488 Accumulated distributions in excess of net investmentincome (129,723) Accumulated net realized gain (loss) on investments and writtenoptions 45,710,336 Net unrealized appreciation (depreciation) oninvestments 247,829,091 Netassets Net asset value pershare Based on net asset values and shares outstanding — the Fund has an unlimited number of shares authorized with no parvalue Class A ($532,486,651 ÷ 34,198,032shares) 1 $15.57 Class B ($18,051,224 ÷ 1,202,706shares) 1 $15.01 Class C ($34,452,317 ÷ 2,292,206shares) 1 $15.03 Maximum offering price pershare Class A (net asset value per share ÷ 95%) 2 $16.39 1 Redemption price is equal to net asset value less any applicable contingent deferred salescharge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price isreduced. See notes to financial statements Semiannual report | Regional Bank Fund 15 F I N A N C I A L S T A T E M E N T S Statement of operations For the six-month period ended 4-30-13 (unaudited) This Statement of operations summarizes the Fund’s investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investmentincome Dividends $5,831,814 Interest 687 Total investmentincome Expenses Investment managementfees 2,320,053 Distribution and servicefees 1,051,242 Accounting and legal servicesfees 62,712 Transfer agentfees 531,818 Trustees’fees 14,389 State registrationfees 30,726 Printing andpostage 42,461 Professionalfees 32,057 Custodianfees 31,356 Registration and filingfees 9,275 Other 14,429 Totalexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain (loss)on Investments in unaffiliatedissuers 47,724,035 Writtenoptions 26,259 Change in net unrealized appreciation (depreciation)of Investments in unaffiliatedissuers 14,738,413 Investments in affiliatedissuers 235,912 Writtenoptions (24,239) Net realized and unrealizedgain Increase in net assets fromoperations 16 Regional Bank Fund | Semiannual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of changes in net assets show how the value of the Fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Sixmonths ended Year 4-30-13 ended (Unaudited) 10-31-12 Increase (decrease) in netassets Fromoperations Net investmentincome $1,691,983 $2,558,541 Net realizedgain 47,750,294 31,249,086 Change in net unrealized appreciation(depreciation) 14,950,086 88,269,222 Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome ClassA (1,762,929) (2,543,749) ClassB (12,205) (2,488) ClassC (20,821) (3,584) From net realizedgain ClassA (25,767,667) (28,006,674) ClassB (873,483) (1,161,638) ClassC (1,491,638) (1,673,571) Totaldistributions From Fund sharetransactions Total increase(decrease) Netassets Beginning ofperiod 594,783,631 503,092,046 End ofperiod Accumulated distributions in excess of net investmentincome See notes to financial statements Semiannual report | Regional Bank Fund 17 Financial highlights The Financial highlights show how the Fund’s net asset value for a share has changed during the period. CLASS A SHARES Periodended 4-30-13 1 10-31-12 10-31-11 10-31-10 10-31-09 10-31-08 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.05 0.07 0.06 0.04 0.19 0.47 Net realized and unrealized gain (loss) oninvestments 1.58 2.92 (0.27) 0.91 (2.78) (7.04) Total from investmentoperations Lessdistributions From net investmentincome (0.05) (0.07) (0.05) (0.05) (0.22) (0.52) From net realizedgain (0.71) (0.78) (1.13) — (2.33) (8.78) Totaldistributions Net asset value, end ofperiod Total return (%) 5 Ratios and supplementaldata Net assets, end of period (inmillions) $533 $547 $457 $559 $584 $813 Ratios (as a percentage of average netassets): Expenses beforereductions 1.36 6 1.38 1.36 1.38 1.55 1.35 Expenses net of feewaivers 1.36 6 1.38 1.36 1.38 1.54 1.35 Net investmentincome 0.64 6 0.52 0.40 0.30 1.56 2.33 Portfolio turnover (%) 5 11 16 24 37 23 1 Six months ended 4-30-13.Unaudited. 2 Based on the average daily sharesoutstanding. 3 Does not reflect the effect of sales charges, ifany. 4 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 5 Notannualized. 6 Annualized. 18 Regional Bank Fund | Semiannual report See notes to financial statements CLASS B SHARES Periodended 4-30-13 1 10-31-12 10-31-11 10-31-10 10-31-09 10-31-08 Per share operatingperformance Net asset value, beginning ofperiod Net investment income(loss) 2 — 3 (0.03) (0.04) (0.06) 0.11 0.34 Net realized and unrealized gain (loss) oninvestments 1.52 2.84 (0.26) 0.89 (2.75) (6.97) Total from investmentoperations Lessdistributions From net investmentincome (0.01) — 3 (0.01) — 3 (0.13) (0.36) From net realizedgain (0.71) (0.78) (1.13) — (2.33) (8.78) Totaldistributions — 3 Net asset value, end ofperiod Total return (%) 6 Ratios and supplementaldata Net assets, end of period (inmillions) $18 $18 $19 $27 $34 $55 Ratios (as a percentage of average netassets): Expenses beforereductions 2.06 7 2.08 2.06 2.09 2.26 2.07 Expenses net of feewaivers 2.06 7 2.08 2.06 2.08 2.24 2.06 Net investment income(loss) (0.06) 7 (0.19) (0.30) (0.40) 0.90 1.64 Portfolio turnover (%) 5 11 16 24 37 23 1 Six months ended 4-30-13.Unaudited. 2 Based on the average daily sharesoutstanding. 3 Less than $0.005 pershare. 4 Does not reflect the effect of sales charges, ifany. 5 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 6 Notannualized. 7 Annualized. CLASS C SHARES Periodended 4-30-13 1 10-31-12 10-31-11 10-31-10 10-31-09 10-31-08 Per share operatingperformance Net asset value, beginning ofperiod Net investment income(loss) 2 (0.01) (0.03) (0.04) (0.06) 0.10 0.31 Net realized and unrealized gain (loss) oninvestments 1.53 2.84 (0.25) 0.89 (2.74) (6.93) Total from investmentoperations Lessdistributions From net investmentincome (0.01) — 3 (0.01) — 3 (0.13) (0.36) From net realizedgain (0.71) (0.78) (1.13) — (2.33) (8.78) Totaldistributions — 3 Net asset value, end ofperiod Total return (%) 6 Ratios and supplementaldata Net assets, end of period (inmillions) $34 $30 $27 $32 $28 $37 Ratios (as a percentage of average netassets): Expenses beforereductions 2.06 7 2.08 2.06 2.08 2.25 2.06 Expenses net of feewaivers 2.06 7 2.08 2.06 2.08 2.23 2.06 Net investment income(loss) (0.08) 7 (0.19) (0.30) (0.41) 0.86 1.59 Portfolio turnover (%) 5 11 16 24 37 23 1 Six months ended 4-30-13.Unaudited. 2 Based on the average daily sharesoutstanding. 3 Less than $0.005 pershare. 4 Does not reflect the effect of sales charges, ifany. 5 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 6 Notannualized. 7 Annualized. See notes to financial statements Semiannual report | Regional Bank Fund 19 Notes to financial statements (unaudited) Note 1 — Organization John Hancock Regional Bank Fund (the Fund) is a series of John Hancock Investment Trust II (the Trust), an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to seek long-term capital appreciation. Moderate income is a secondary objective. The Fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of assets and liabilities. Class A and Class C shares are offered to all investors. Class B shares are closed to new investors. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees, if any, and transfer agent fees for each class may differ. Class B shares convert to Class A shares eight years after purchase. Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions as of the date of the financial statements. Actual results could differ from those estimates and those differences could be significant. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
